Citation Nr: 0526530	
Decision Date: 09/28/05    Archive Date: 10/05/05

DOCKET NO.  03-00 991	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for schizophrenia.

2.  Entitlement to nonservice-connected pension.


ATTORNEY FOR THE BOARD

Robert C. Scharnberger, Counsel


INTRODUCTION

The veteran served on active duty from October 1966 to July 
1968.
 
This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a May 2002 rating decision of the St. 
Petersburg, Florida, Department of Veterans Affairs (VA) 
Regional Office (RO).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify you if 
further action is required on your part.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. § 5100 et seq. (West 2002), was enacted in November 
2000, during the course of this appeal.  See 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a) (2004) (regulations 
promulgated to implement the statutory changes).  Among other 
things, the VCAA eliminated the requirement for a well-
grounded claim, enhanced VA's duty to assist a claimant in 
developing facts pertinent to his claim, and expanded VA's 
duty to notify the claimant and his representative, if any, 
concerning certain aspects of claim development.  

With respect to notice, the VCAA provides that, upon receipt 
of a complete or substantially complete application, VA must 
notify the claimant and his representative, if any, of any 
information or lay or medical evidence not previously 
provided that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a).  The notice should indicate what 
information or evidence should be provided by the claimant 
and what information or evidence VA will attempt to obtain on 
the claimant's behalf. Id. 

Review of the claims folder fails to reveal any notice from 
the RO to the veteran that complies with VCAA requirements 
with respect to the issue of entitlement to nonservice-
connected pension.  The RO did send the veteran a letter in 
April 2002 that addressed the VCAA, but this letter only 
addressed the issue of entitlement to service connection for 
a psychiatric disability and did not address the issue of 
entitlement to a nonservice-connected pension.  The inclusion 
of the text of the regulations that apply to nonservice-
connected pension in the Statement of the Case is not 
sufficient to constitute the notice contemplated by 
38 U.S.C.A. § 5013(a).  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002); Charles v. Principi, 16 Vet. App. 370 
(2002).  Therefore, a remand to the RO is required in order 
to correct this deficiency.  See Disabled American Veterans 
v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 
2003).

In addition, new evidence was submitted in October 2002, 
subsequent to the Statement of the Case without an 
accompanying waiver of consideration by the RO.  Accordingly, 
the case must be remanded to the RO for review of this 
additional evidence in conjunction with the veteran's claims.  
See, DAV v. Secretary of Veterans Affairs, 327 F.3d 1339, 
1348 (Fed. Cir. 2003).

The veteran's service medical records are not available 
despite extensive searches  Where the service medical records 
are lost and presumed destroyed, VA's obligation to explain 
its findings and conclusions and to consider carefully the 
benefit-of-the-doubt rule is heightened.  See O'Hare v. 
Derwinski, 1 Vet. App. 365, 367 (1991).  See also Marciniak 
v. Brown, 10 Vet. App. 198, 201 (1997) (Board complied with 
requirements set forth in O'Hare where heightened 
consideration was afforded due to the missing records), 
aff'd, 168 F.3d 1322 (Fed. Cir. 1998).  In this case, the 
Board finds that the duty to assist requires VA to attempt to 
obtain any available service medical records from alternative 
sources such as the service department, or military base 
hospitals, or any other source available. 

The Board finds that an additional examination for the 
veteran's claimed schizophrenia is required.  An examination 
is warranted because the medical evidence suggests the 
veteran suffers from schizophrenia, and an etiology opinion 
is required.  In addition, the examination should address the 
extent of the veteran's disability to determine if he is 
permanently and totally disability for the purposes of 
eligibility for a nonservice-connected pension.  The United 
States Court of Appeals for Veterans Claims (Court) has held 
that "fulfillment of the statutory duty to assist ... 
includes the conduct of a thorough and contemporaneous 
medical examination...so that the evaluation of the claimed 
disability will be a fully informed one."  Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991); Allday v. Brown, 7 
Vet. App. 517, 526 (1995) (citing Suttman v. Brown, 5 Vet. 
App. 127, 138 (1993) (duty to assist includes providing the 
veteran a thorough and contemporaneous medical examination 
when needed)).

Accordingly, this case is REMANDED for the following action:

1.  Ensure that all notification and 
development action required by the VCAA 
are fully satisfied.  Specifically:  

(a) Notify the veteran of the information 
and evidence necessary to substantiate 
his claims of entitlement to nonservice-
connected pension.

(b) Notify the veteran of the information 
and evidence he is responsible for 
providing; with respect to his 
nonservice-connected pension claim.

(c) Notify the veteran of the information 
and evidence VA will attempt to obtain, 
e.g., that VA will make reasonable 
efforts to obtain relevant records not in 
the custody of a Federal department or 
agency and will make as many requests as 
are necessary to obtain relevant records 
from a Federal department or agency; and 

(d) Request that the veteran provide any 
evidence in his possession that pertains 
to his claim.  

2.  Attempt to obtain the veteran's 
service medical records, or any part of 
them from alternative sources, such as 
the service department, the veteran's 
unit, or any military hospitals where the 
veteran may have been treated.  Attempt 
to obtain the veteran's service medical 
records from all possible alternative 
sources not only limited to those listed 
in this remand.

3.  Schedule the veteran for a VA 
examination to determine the nature and 
etiology of his schizophrenia, if any.  
The examiner is requested to specifically 
review the May 2002 psychological 
evaluation in the claims folder which 
indicated diagnoses of schizophrenia, 
catatonic type, and post-traumatic stress 
disorder, chronic with delayed onset.  
The examiner should conduct all 
appropriate testing.  If schizophrenia is 
diagnosed, the examiner should review the 
claims folder, to include any available 
service medical records, and all medical 
records in the claims folder, and offer 
an opinion as to whether it is at least 
as likely as not (50 percent probability 
or more) that the veteran's 
schizophrenia, if any, was initially 
manifested during service or was 
otherwise caused by or aggravated by 
service.  The examiner should offer a 
complete rationale for any opinion 
provided.  

Regardless of the opinion with respect to 
the relationship to service, the examiner 
is also requested to conduct an 
examination to ascertain the nature and 
severity of his schizophrenia, if any.  
All indicated tests should be conducted.  
Pertinent findings should be reported in 
detail and the examiner should assign a 
GAF score based solely on schizophrenia 
and explain what the score represents.  
The examiner should report all of the 
veteran's symptoms of schizophrenia and 
their severity.  When offering this 
opinion, the examiner should review the 
May 2002 psychological evaluation.  The 
claims folder must be made available to 
the examiner for review.  A complete 
rationale for any opinion offered should 
be included.

4.  Following the above, readjudicate the 
veteran's claims.  If any benefit sought 
on appeal remains denied, the veteran and 
his representative should be provided an 
SSOC that contains a summary of the 
evidence and applicable laws and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	Harvey P. Roberts
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


